EXHIBIT 10.1

September 30, 2013


Mr. Ron Michels


Subject:  Employment Agreement


Dear Ron,


This agreement (the “Agreement”) is made and entered into effective as of
October 1, 2013 by and between ANADIGICS, Inc., a Delaware Corporation (the
“Corporation”), and Ron Michels (the “Executive”), and replaces in all respects
the employment agreement between the Corporation and the Executive, dated as of
March 28, 2011, as amended from time to time.
 
In order for the Corporation to attract and retain as executives and officers
the most capable persons available, the Corporation and Executive do hereby
agree as follows:
 
1. The Executive’s term of employment under this Agreement shall commence on
October 1, 2013 and shall terminate on December 31, 2015 (the “Stated
Termination Date”), unless terminated earlier as provided in Section 3
hereof.  Employment with the Corporation is at-will and may be terminated at any
time with or without cause or notice by the Executive or the Corporation.
 
2. In addition to the provisions set forth in this Agreement, the Executive’s
employment will be governed by the policies and procedures outlined in the
Employee Handbook, as amended from time to time.
 
3. (A)           In the event your employment with the Corporation is terminated
at any time by the Corporation, except under the circumstances set forth in
paragraph (B) below, without “Cause” (as defined below) or in the event of a
“Change in Control” (as defined in Annex A hereto) which results in either the
involuntary termination without Cause of your employment with the Corporation or
your voluntary resignation from the Corporation due to a reduction in
responsibilities and duties associated with your position, or reduction in
compensation (base salary, plus bonus at target) without your prior express
written consent, the Corporation agrees that following such termination without
Cause or such termination following a Change in Control you shall receive (a) an
amount equal to 200% of the sum of (1) the highest annualized rate of your base
salary in effect at any point during the twelve months preceding the date of
termination of employment under this Agreement, plus (2) your bonus at target of
110% of the highest annualized rate of your base salary in effect at any point
during the twelve months preceding the date of termination of employment under
this Agreement, to be paid on the date that is sixty (60) days after the date of
termination of employment under this Agreement; (b) payment of the semi-annual
bonus (at 100% of target prorated for the number of months worked in that
period), to be paid on the date that is sixty (60) days after the date of
termination of your employment under this Agreement; (c) continuation of all
current medical and dental insurance benefits until the first to occur of one
year from the date of termination of employment under this Agreement or the
commencement of employment at another employer offering similar benefits; (d)
executive outplacement services for up to six months; and (e) immediate vesting
of all stock options and shares of restricted stock and restricted stock units
previously or hereafter granted under any stock or stock option plan of the
Corporation to the extent such stock options or shares of restricted stock and
restricted stock units have not vested as of such date; any such options shall
continue to be exercisable for twelve (12) months following the date of
involuntary or voluntary termination of employment under this Agreement as
described above in this Section 3 but not beyond the original term of the
option.
 
(B)           In the event the Executive or the Corporation provides the other
party on or subsequent to September 30, 2014 with a 90-day advance written
notice to terminate the Agreement, this Agreement shall terminate on the 91st
day following receipt of such notice and the Executive shall serve as Chairman
of the Board, if the Board so requests, for a period of twelve (12) months
beginning on such date (the “Early Termination Date”).  In the event your
employment with the Corporation is terminated (a) on the Early Termination Date
or (b) on the Stated Termination Date, you shall be entitled to the
(x) immediate vesting of all stock options, restricted stock and restricted
stock units previously granted to you which have not vested as of such date but
would have vested within twelve (12) months of such date solely on the basis of
your continued employment and (y) a lump sum amount payable (subject to Section
8 below) on the 60th day following such termination of employment, equal to the
highest annualized rate of your base salary in effect at any point during the
twelve months preceding the date of termination of your employment, and (z)
payment of any Short-Term Incentive bonus for the year ending on the Stated
Termination Date, or the Early Termination Date, which has been awarded and
earned in accordance with the Corporation’s normal Compensation & HR Committee
approval process, but not yet paid, such amount to be paid at the time such
bonuses are otherwise payable under the terms of the applicable plan for active
executives.
 
(C)           For purposes of this Section 3:
 
“Cause” shall mean (w) unauthorized use or disclosure of confidential
information of the Corporation in violation of Section 4(c) hereof; (x)
conviction of, or a plea of “guilty” or “no contest” to, a felony under the laws
of the United States of America or any state thereof; (y) embezzlement or
misappropriation of the assets of the Corporation; or (z) misconduct or gross
negligence in the performance of duties assigned to the Executive under this
Agreement.
 
Payment of any compensation and benefits under this Employment Agreement is
contingent upon execution of the ANADIGICS standard Separation and Release
Agreement between the Corporation and the Executive, which shall be executed and
delivered to the Corporation on or before the date that is 50 days following the
date of termination of employment and shall be subject to the provisions of
Section 8 hereof.
 
4. (a)           During your employment with the Corporation, you may not
perform any work for any company that competes with us in the manufacture and
sales of RF integrated circuits in the wireless, cable and broadband, or fiber
optics markets, whether directly or indirectly.  This includes any business set
up on your own or by you with others.  You must disclose any intention to engage
in any form of business activity outside your activities with the Corporation to
the Compensation and HR Committee, which must be approved in writing prior to
commencement of these activities.
 
(b)           For a period of twelve (12) months after termination of your
employment with the Corporation, either by the Corporation or by your
resignation, you agree not to hire, solicit to hire, or be involved in the
solicitation of any employees of the Corporation or any of its subsidiaries.
 
(c)           During and after your employment with the Corporation you are
required to protect the confidentiality of information you use or become party
to.  You may not disclose confidential information to any unauthorized third
party.  This includes but is not limited to information related to technology,
intellectual property, strategic business plans, transformation initiatives,
suppliers and clients.  Your dealings with suppliers and clients must always be
managed in the best interest of the Corporation.  Any confidential information
you are a party to may only be used in the interest of the Corporation in the
context of the Corporation’s legitimate relationships with suppliers, clients
and any authorized third party.  Such information must not be used for any other
purpose, including personal gain.  In addition, you are reminded of the
restrictions and conditions of employment described in the Proprietary
Information Agreement signed by you and on file in the Human Resources
Department.  Any breach of confidentiality will subject you to immediate
termination.
 
(d)           Failure to comply with the provisions of this Section 4 shall
subject you to the immediate termination of any of your unexercised stock
options.
 
 
5. The following additional benefits are provided to the Executive as part of
this agreement:
 
(a)           A confidential annual physical exam through the Corporation’s
contracted vendor.  The physical exams are scheduled during the Executive’s
month of birth each year at no cost to the Executive.
 
(b)           In order to provide for financial peace of mind, an allowance of
up to $2,000 per year for financial planning.
 
(c)           Indemnification protection for any lawsuit brought against the
Corporation as detailed in Article VII, Section 4 of the Corporation bylaws.
 
 
6. The terms and conditions of this Agreement are to be private and
confidential, and you agree not to disclose any of these terms and conditions to
any person except your spouse, your attorney or your tax advisor, unless
disclosure is necessary to carry out the terms of this Agreement, or to supply
information to any taxing authority, or is otherwise required by law.
 
7. You agree that any dispute or claim with respect to any provision of this
Agreement or your employment must be presented to the Compensation and HR
Committee within three (3) months of the occurrence.
 
8.           (a)           It is intended that this Agreement will comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent.  If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably
possible.  No action or failure to act pursuant to this Section 8 shall subject
the Corporation to any claim, liability, or expense, and the Corporation shall
not have any obligation to indemnify or otherwise protect Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.
 
(b)           Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Executive’s “separation from service,” or (ii) the date of Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 8 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them
herein.  Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, references to
Executive’s “termination of employment” (and corollary terms) with the
Corporation shall be construed to refer to Executive’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation.
 
(c)           With respect to any reimbursement or in-kind benefit arrangements
of the Corporation and its subsidiaries that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable:  (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Corporation.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
Please sign this Agreement and return the original to Rachel Braverman no later
than September 30, 2013.
 
ANADIGICS, INC.
 
By:    /s/Rachel Braverman 
Rachel Braverman
General Counsel & VP, Human Resources
 
/s/ Ron Michels                                               
Ron Michels
          September 30, 2013                                               
Date
September 30, 2013                                               
Date

 


 

 
 

--------------------------------------------------------------------------------

 

 
ANNEX A
 
 
Change In Control
 
Change in Control.  A Change in Control of the Company shall be deemed to have
occurred if (i) any “Person” as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employer
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities, (ii) during any 12-month
period (not including any period prior to the execution of this Agreement),
individuals who are the beginning of such period constituted the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in subclauses
(i), (iii) or (iv) of this paragraph) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least 66
2/3% of the members of the Board then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof (iii) the Company’s stockholders approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or such
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implemented a recapitalization of the Company (or similar transaction) in which
no “person” (as defined above) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities, or (iv) the stockholders of
the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
 